UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007 []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission_File_Number_ 000-51916 ICON Leasing Fund Eleven, LLC (Exact name of registrant as specified in its charter) Delaware 20-1979428 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 100 Fifth Avenue, 4th Floor, New York, New York 10011-1505 (Address of principal executive offices) (Zip code) (212) 418-4700 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of ‘‘accelerated filer and large accelerated filer’’ in Rule12b-2 of the Exchange Act.Large accelerated filer []Accelerated filer[]Non-accelerated filer [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [x] No Number of outstanding limited liability company shares of the registrant on October 31, 2007 is 363,859. ICON Leasing Fund Eleven, LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at September 30, 2007 (unaudited) and December 31, 2006 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) 2 Condensed Consolidated Statement of Changes in Members’ Equity for the PeriodsEnded December 31, 2006 through September 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4T. Controls and Procedures 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A.Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Balance Sheets Assets September 30, 2007 December 31, (unaudited) 2006 Current assets Cash and cash equivalents $ 41,593,359 $ 61,258,267 Current portion of net investment in finance leases 6,384,217 4,482,077 Current portion of mortgage notes receivables 557,162 210,918 Short-term notes receivables 6,500,000 - Accounts receivable (net of allowance for doubtful accounts of $72,882 and $70,015, respectively) 2,941,242 3,098,973 Restricted cash 1,885,383 1,241,326 Deferred income taxes 2,734,610 - Other current assets, net 3,034,168 1,553,401 Total current assets 65,630,141 71,844,962 Non-current assets Net investments in finance leases, less current portion 88,093,010 89,908,379 Leased equipment at cost (less: accumulated depreciationof $95,526,190 and $47,105,223, respectively) 431,345,132 337,066,371 Note receivable on financing facility, net 3,154,875 - Long-term portion of mortgage notes receivable, net of current portion 14,318,938 12,722,006 Investments in joint ventures 1,509,888 11,805,734 Equipment held for sale or lease, net 1,745,510 2,678,117 Deferred income taxes 1,027,675 2,554,454 Other non-current assets, net 1,655,666 2,319,120 Total non-current assets 542,850,694 459,054,181 Total Assets $ 608,480,835 $ 530,899,143 Liabilities and Members' Equity Current liabilities Current portion of non-recourse long-term debt $ 50,420,190 $ 40,949,651 Deferred rental income 6,873,779 8,404,745 Current portion of leasing payables and other lease liabilities 3,648,473 2,680,690 Due to Manager and affiliates, net 394,888 515,119 Income taxes payable - 2,634,727 Accrued expenses and other liabilities 4,316,037 4,327,253 Total current liabilities 65,653,367 59,512,185 Non-current liabilities Non-recourse long-term debt, net of current portion 248,900,429 219,977,291 Leasing payables and other lease liabilities, net of current portion 10,694,058 10,200,679 Total non-current liabilities 259,594,487 230,177,970 Total Liabilities 325,247,854 289,690,155 Minority Interest 6,968,088 8,312,503 Commitments and contingencies Members' Equity Manager (548,361 ) (243,580 ) Additional Members 266,258,294 232,868,044 Accumulated other comprehensive income 10,554,960 272,021 Total Members' Equity 276,264,893 232,896,485 Total Liabilities and Members' Equity $ 608,480,835 $ 530,899,143 See accompanying notes to condensed consolidated financial statements. 1 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Operations (unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenue: Rental income $ 26,503,336 $ 23,013,318 $ 75,714,659 $ 41,317,586 Finance income 1,736,842 1,150,699 5,715,097 2,538,701 Income from investments in joint ventures 36,790 120,643 57,722 501,868 Net gain on sales of new equipment 164,871 162,349 716,579 442,966 Net (loss) gain on sales of leased equipment (590,605 ) (132,908 ) (637,659 ) 288,614 Interest income 1,554,296 390,164 4,222,279 1,383,260 Total revenue 29,405,530 24,704,265 85,788,677 46,472,995 Expenses: General and administrative 458,712 267,738 1,610,656 425,429 Depreciation and amortization 20,577,648 18,972,950 61,070,945 34,090,525 Impairment loss 122,774 446,301 122,774 446,301 Management fees - Manager 1,739,929 1,520,291 4,895,421 2,605,705 Administrative expense reimbursements - Manager and affiliate 1,192,107 1,811,745 4,181,934 4,335,610 Interest 6,593,695 5,356,149 14,510,229 7,137,831 Minority interest 263,621 264,423 779,271 529,451 Total expenses 30,948,486 28,639,597 87,171,230 49,570,852 Loss before income taxes (1,542,956 ) (3,935,332 ) (1,382,553 ) (3,097,857 ) Provision (benefit) for income taxes 428,484 - (74,768 ) - Net loss $ (1,971,440 ) $ (3,935,332 ) $ (1,307,785 ) $ (3,097,857 ) Net loss allocable to: Additional Members $ (1,951,726 ) $ (3,895,979 ) $ (1,294,707 ) $ (3,066,878 ) Manager (19,714 ) (39,353 ) (13,078 ) (30,979 ) $ (1,971,440 ) $ (3,935,332 ) $ (1,307,785 ) $ (3,097,857 ) Weighted average number of additional member shares outstanding 363,946 218,980 348,262 174,685 Net loss per weighted average additional member share $ (5.36 ) $ (17.79 ) $ (3.72 ) $ (17.56 ) See accompanying notes to condensed consolidated financial statements. 2 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statement of Changes in Members' Equity (unaudited) Accumulated Additional Other Total Member Additional Comprehensive Members' Shares Members Manager (Loss) Income Equity Opening balance, January 1, 2006 107,099 $ 90,318,028 $ (28,876 ) $ (33,886 ) $ 90,255,266 Proceeds from issuance of additional members shares 185,118 185,118,088 - - 185,118,088 Sales and offering expenses - (21,276,702 ) - - (21,276,702 ) Additional member shares redeemed (53 ) (41,454 ) - - (41,454 ) Cash distributions paid or accrued to members - (16,600,276 ) (167,738 ) - (16,768,014 ) Change in valuation of interest rate swap contracts - - - (928,750 ) (928,750 ) Change in valuation of warrants held by joint venture - - - 538,072 538,072 Foreign currency translation adjustments - - - 696,585 696,585 Net loss - (4,649,640 ) (46,966 ) - (4,696,606 ) Period ended, December 31, 2006 292,164 $ 232,868,044 $ (243,580 ) $ 272,021 $ 232,896,485 Proceeds from issuance of additional members shares 57,136 57,135,796 - - 57,135,796 Sales and offering expenses - (6,569,904 ) - - (6,569,904 ) Additional member shares redeemed (170 ) (136,048 ) - - (136,048 ) Cash distributions paid or accrued to members - (12,546,393 ) (126,733 ) - (12,673,126 ) Change in valuation of interest rate swap contracts - - - (77,450 ) (77,450 ) Change in valuation of warrants held by joint venture - - - (473,681 ) (473,681 ) Foreign currency translation adjustments - - - 554,709 554,709 Net loss - (1,467,678 ) (14,825 ) - (1,482,503 ) Period ended, March 31, 2007 349,130 $ 269,283,817 $ (385,138 ) $ 275,599 $ 269,174,278 Proceeds from issuance of additional members shares 15,846 15,846,033 - - 15,846,033 Sales and offering expenses - (1,822,618 ) - - (1,822,618 ) Additional member shares redeemed (1,020 ) (885,767 ) - - (885,767 ) Cash distributions paid or accrued to members - (8,046,294 ) (81,335 ) - (8,127,629 ) Change in valuation of interest rate swap contracts - - - 670,100 670,100 Change in valuation of warrants held by joint venture - - - (16,242 ) (16,242 ) Foreign currency translation adjustments - - - 4,925,915 4,925,915 Net income - 2,124,697 21,461 - 2,146,158 Period ended, June 30, 2007 363,956 $ 276,499,868 $ (445,012 ) $ 5,855,372 $ 281,910,228 Additional member shares redeemed (12 ) (10,031 ) - - (10,031 ) Cash distributions paid or accrued to members - (8,279,817 ) (83,635 ) - (8,363,452 ) Change in valuation of interest rate swap contracts - - - (832,550 ) (832,550 ) Change in valuation of warrants held by joint venture - - - (45,928 ) (45,928 ) Foreign currency translation adjustments - - - 5,578,066 5,578,066 Net loss - (1,951,726 ) (19,714 ) - (1,971,440 ) Period ended, September 30, 2007 363,944 $ 266,258,294 $ (548,361 ) $ 10,554,960 $ 276,264,893 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, (unaudited) 2007 2006 Cash flows from operating activities: Net loss $ (1,307,785 ) $ (3,097,857 ) Adjustments to reconcile net loss to net cash provided by operating activities: Rental income paid directly to lenders by lessees (7,928,631 ) (2,317,981 ) Finance income (5,715,097 ) (2,538,701 ) Income from investments in joint ventures (57,722 ) (501,868 ) Net gains on sales of new and leased equipment (78,920 ) (731,580 ) Depreciation and amortization 61,070,945 34,090,525 Impairment loss 122,774 446,301 Bad debt expense - 70,015 Interest expense paid directly to lenders by lessees 1,812,754 384,248 Change in fair value of interest rate swap contract 1,530,916 1,246,899 Minority interest 779,271 529,451 Deferred tax provision (737,667 ) - Changes in operating assets and liabilities: Collection of principal - financed receivables 25,668,997 12,913,259 Rents receivable (45,555 ) 1,758,241 Other assets, net (1,197,346 ) (954,172 ) Payables, deferred rental income and other liabilities (6,836,443 ) 13,787,523 Due to Manager and affiliates, net (128,881 ) (280,306 ) Net cash provided by operating activities 66,951,610 54,803,997 Cash flows from investing activities: Investments in leased assets, net of cash received (114,676,027 ) (169,468,315 ) Proceeds from sales of new and leased equipment 20,918,533 11,286,921 Investment in financing facility (3,475,507 ) - Investment in mortgage notes receivable (1,981,155 ) - Investment in short-term note receivable (6,500,000 ) - Proceeds from mortgage notes receivable 1,771,587 - Restricted cash deposits paid (456,112 ) (1,076,827 ) Investments in joint ventures, net of cash acquired - (4,598,382 ) Distributions received from joint ventures 10,026,158 135,080 Other assets, net 834,322 - Net cash used in investing activities (93,538,201 ) (163,721,523 ) Cash flows from financing activities: Proceeds from notes payable - non-recourse 30,103,769 33,956,911 Repayments of notes payable - non-recourse (59,191,174 ) (32,418,991 ) Issuance of additional member shares, net of sales and offering expenses paid 64,494,671 117,544,095 Redemption of additional member shares (1,031,846 ) - Cash distributions to members (29,164,208 ) (10,829,198 ) Distributions to minority interest holders (2,123,686 ) (1,509,546 ) Net cash provided by financing activities 3,087,526 106,743,271 Effects of exchange rates on cash and cash equivalents 3,834,157 1,049,733 Net decrease in cash and cash equivalents (19,664,908 ) (1,124,522 ) Cash and cash equivalents, beginning of the period 61,258,267 71,449,920 Cash and cash equivalents, end of the period $ 41,593,359 $ 70,325,398 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Cash Flows Nine Months Ended Septmeber 30, (unaudited) 2007 2006 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 11,547,103 $ 5,419,994 Supplemental disclosure of non-cash investing and financing activities: Non-cash portion of equipment purchased with non-recourse long-term debt $ 66,656,754 $ 271,698,228 Principal and interest on non-recourse long-term debt paid directly to lenders by lessees $ 8,462,121 $ 2,697,477 Transfer from other assets to investments in leased equipment at cost $ - $ 2,828,287 Transfer from investments in joint ventures to leased equipment at cost $ - $ 7,695,494 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (1) Basis of Presentation and Consolidation The accompanying condensed consolidated financial statements of ICON Leasing Fund Eleven, LLC (the “LLC”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of ICON Capital Corp. (the “Manager”), all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.These condensed consolidated financial statements should be read together with the consolidated financial statements and notes included in the LLC’s Annual Report on Form 10-K for the year ended December 31, 2006.The results for the interim period are not necessarily indicative of the results for the full year. The condensed consolidated financial statements include the accounts of the LLC and its majority owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. The LLC accounts for its noncontrolling interests in joint ventures where the LLC has influence over financial and operational matters, generally greater than 5% but less than 50% ownership interest, under the equity method of accounting. In such cases, the LLC’s original investments are recorded at cost and adjusted for its share of earnings, losses and distributions.The LLC accounts for investments in joint ventures where the LLC has virtually no influence over financial and operational matters using the cost method of accounting.In such cases, the LLC’s original investments are recorded at cost and any distributions received are recorded as revenue.All of the LLC’s investments in joint ventures are subject to its impairment review policies. In joint ventures where the LLC’s interest is majority owned, the financial condition and results of operations of the joint venture are consolidated.Minority interest represents the minority owner’s proportionate share of its equity in the joint venture. The minority interest is adjusted for the minority owner’s share of the earnings, losses and distributions of the joint venture. (2) Organization The LLC was formed on December 2, 2004 as a Delaware limited liability company and commenced operations on May 6,2005 when the LLC admitted its first Additional Members.Additional Members represent all members other than the Manager.The LLC is engaged in one business segment, the business of purchasing equipment and leasing it to third-party end users, equipment financing, acquiring equipment subject to lease and, to a lesser extent, acquiring ownership rights to items of leased equipment at lease expiration.From time to time, the LLC also purchases equipment and sells it to its leasing customers.The LLC will continue until December 31, 2024, unless terminated sooner. The Manager of the LLC was a Connecticut corporation.Effective June 1, 2007, the Manager was reincorporated as a Delaware corporation.The Manager manages and controls the business affairs of the LLC, including, but not limited to, the equipment leases and financing transactions, pursuant to the terms of the Amended and Restated Limited Liability Company Agreement (the “LLC Agreement”) with the LLC.The Manager has a 1% interest in the profits, losses, cash distributions and liquidation proceeds of the LLC. 6 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (2) Organization - continued The LLC had its initial closing on May 6, 2005 (the “Commencement of Operations”) with the initial sale of member shares.Through April 20, 2007, the final closing, the LLC sold 365,199 member shares, representing $365,198,690 of capital contributions.Through September 30, 2007, the LLC redeemed 1,255 additional member shares, leaving 363,944 additional member shares outstanding at September 30, 2007.Beginning with the Commencement of Operations, the LLC has paid sales commissions incurred to third parties and various fees to the Manager and ICON Securities Corp. (“ICON Securities”), an entity owned by the Manager.These sales commissions and fees paid to the Manager and its affiliate are recorded as a reduction to the LLC’s equity.Beginning with the Commencement of Operation through September 30, 2007, the LLC has paid$29,210,870 of sales commissions to third parties, $6,978,355 of organizational and offering expenses to the Manager, and $7,304,473 of underwriting fees to ICON Securities.For the nine months ended September 30, 2007, the LLC has paid $5,837,282 of sales commissions to third parties, $1,095,103 of organizational and offering expenses to the Manager, and $1,460,137 of underwriting fees to ICON Securities. The LLC’s offering period ended on April 20, 2007 and its operating period commenced.The LLC will invest most of the net proceeds from its offering in items of equipment that are subject to a lease. After the net offering proceeds are invested, additional investments will be made with the cash generated from the LLC’s initial investments, to the extent that cash is not needed for expenses, reserves or distributions to members. The investment in additional equipment in this manner is called “reinvestment.” The LLC currently anticipates purchasing equipment from time to time until approximately April 2012, unless that date is extended for up to an additional three years, at the Manager’s sole discretion. After the reinvestment period, the LLC will then sell its assets in the ordinary course of business, a time frame called the “liquidation period.” Members’ capital accounts are increased for their initial capital contribution plus their proportionate share of earnings and decreased by their proportionate share of losses and distributions. Profits, losses, cash distributions and liquidation proceeds are allocated 99% to the additional members and 1% to the Manager until each additional member has received cash distributions and liquidation proceeds sufficient to reduce their adjusted capital contribution account to zero and have received, in addition, other distributions and allocations that provide an 8% per year cumulative return on their outstanding adjusted capital contribution account.After such time, distributions will be allocated 90% to the additional members and 10% to the Manager. (3) Summary of Significant Accounting Policies Revenue Recognition For notes receivable, the LLC uses the interest method to recognize interest income, which produces a constant periodic rate of return on the investment, when earned.If the borrower does not make a payment for 120 days, the LLC places the related note receivable on non-accrual status. Notes Receivable Notes receivable are reported at their outstanding principal balances net of any unamortized deferred feesand premiums or discounts on purchased loans. Costs on originated loans are reported as other non-current assets. Unearned income, discounts and premiums are amortized to income using the interest method.Interest receivable resulting from the unpaid principal is recorded separately from the outstanding balance and is reduced upon receipt of the cash payment. 7 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (3) Summary of Significant Accounting Policies - continued Concentration of Credit Risk Concentrations of credit risk with respect to lessees are dispersed across different industry segments within the United States of America and throughout the world; accordingly, the LLC is exposed to business and economic risk. Although the LLC does not currently foresee a concentrated credit risk associated with these customers, lease payments are dependent upon the financial stability of the segments in which they operate. Debt Financing Costs Expenses associated with the issuance of long-term debt are capitalized and amortized over the term of the debt instrument using the effective interest rate method.These costs are included in other non-current assets. Warrants Warrants held by the LLC are revalued on a quarterly basis.The revaluation of the warrants is computed using the Black-Scholes option pricing model.The assumptions utilized in the Black-Scholes model include share price, strike price, expiration date, risk free interest rate and the volatility percentage.Any unrealized gains or losses during the period from these warrants calculated using the Black-Scholes model are reflected in other comprehensive income, which is a component of members’ equity. Realized gains and losses during the year are reflected in the statement of operations, which will only be recorded once the warrants have been exercised. Use of Estimates The preparation of condensed consolidated financial statements in conformity with GAAP requires the Manager to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates primarily include the determination of allowance for doubtful accounts, the value of unguaranteed residual values, depreciation and amortization and impairment losses.Actual results could differ from those estimates. Reclassifications Certain reclassifications have been made to the accompanying condensed consolidated financial statements in prior periods to conform to the current presentation. (4) Leasing Portfolio On March 7, 2006, the LLC acquired substantially the entire equipment leasing portfolio (the “Leasing Portfolio”) of Clearlink Capital Corporation (“Clearlink”), based in Mississauga, Ontario, Canada.At the time of the acquisition, the Leasing Portfolio consisted of approximately 1,100 equipment schedules originated by Clearlink with predominantly large, investment grade quality lessees and was comprised mainly of information technology and technology-related equipment, including personal computers and client/server equipment that perform business-related functions such as database inquiries.This equipment is leased primarily in the United States and Canada.The Leasing Portfolio had a weighted average remaining lease term of approximately 18 months at the time of acquisition. For the nine months ended September 30, 2007, the LLC purchased approximately $27,543,000 of additional new equipment related to the Leasing Portfolio.The LLC paid or accrued an acquisition fee to the Manager of approximately $826,000 relating to these transactions. 8 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (5) Investments in Leased Equipment at Cost MW Universal On September 28, 2007, the LLC completed the acquisitions of the manufacturing assets of W Forge Holdings, Inc. (“W Forge”), MW Scott, Inc., and MW Gilco, LLC, wholly-owned subsidiaries of MW Universal, Inc. (“MWU”), for purchase prices of $21,000,000, $600,000 and $600,000, respectively.The LLC paid acquisition fees for W Forge, MW Scott, Inc., and MW Gilco, LLC of approximately $630,000, $18,000 and $18,000, respectively.Each of the leases termscommence on October 1, 2007 and continue for a period of 60 months. In connection with the W Forge transaction, the LLC also provided $6,500,000 in short-term real property financing that was recorded as short term notes receivables.W Forge is to make interest only payments at a rate of 14% per annum payable on the 30th and 60th days following the close.Also due on the 60th day is a balloon payment of all principal outstanding. Subsequent to September 30, 2007, W Forge repaid $6,500,000 of borrowings to the LLC. Simultaneously with the closing of the transactions with W Forge, MW Scott, Inc. and MW Gilco, LLC, ICON Leasing Fund Twelve, LLC (“Fund Twelve”) and ICON Income Fund Ten, LLC (“Fund Ten”), two entities also managed by the Manager (together, the “Participating Funds”), completed similar acquisitions with two other subsidiaries of MWU pursuant to which the respective funds purchased substantially all of the machining and metal working equipment of each subsidiary.Each of the subsidiary’s obligations under its respective leases (including those of W Forge, MW Scott, Inc., and MW Gilco, LLC) are cross-collateralized, cross-defaulted, and all subsidiaries’ obligations are guaranteed by MWU.Each of the Participating Funds have also entered into a credit support agreement with the LLC, pursuant to which if losses are incurred by a Participating Fund with respect to any MWU subsidiary, those losses are shared among the Participating Funds proportionately based on the amount of capital invested. Product Tankers On April 11, 2007, the LLC, through its wholly-owned subsidiaries, ICON Senang, LLC and ICON Sebarok, LLC (the “Teekay Purchasers”), acquired two Aframax 95,649 DWT product tankers, the Senang Spirit and the Sebarok Spirit (collectively, the “Teekay Vessels”). The purchase price for the Teekay Vessels was approximately $88,000,000, comprised of (i) a cash payment of approximately $21,300,000 funded in the form of a capital contribution and (ii) borrowings of approximately $66,700,000 of non-recourse debt under a secured loan agreement with Fortis Capital Corp. (see Note 8).The LLC paid an acquisition fee to the Manager of approximately $2,640,000 relating to this transaction.Simultaneously with the closing of the purchase of the Teekay Vessels, a bareboat charter was entered into by an affiliate of Teekay Corporation for a term of five years. The charter commenced on April 11, 2007. 9 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (5) Investments in Leased Equipment at Cost - continued Auto Parts Manufacturing Equipment On March 30, 2007, the LLC, through its wholly-owned subsidiary, ICON French Equipment I, LLC (“ICON Heuliez”), entered into a purchase and sale agreement (the “Agreement”) with Heuliez SA (“HSA”) and Heuliez Investissements SNC (“Heuliez”) to purchase certain auto parts manufacturing equipment from Heuliez. In connection with the Agreement, ICON Heuliez agreed to lease back the equipment to HSA and Heuliez, respectively, for an initial term of 60 months.The purchase price for the equipment was approximately $11,994,000 (€9,000,000) at March 30, 2007.The LLC incurred professional fees of approximately $51,000 and paid an acquisition fee to theManager of approximately $360,000 relating to this transaction.These fees were capitalized as part of the acquisition cost of the equipment. The leases commenced on April 1, 2007. On October 26, 2007, HSA, a lessee of ICON Heuliez, and Groupe Henri Heuliez, the guarantor of the leases with ICON Heuliez, filed for “procedure de sauvegarde”, a procedure only available to a solvent company seeking to reorganize its business affairs under French law. ICON Heuliez’s other lessee, Heuliez Invesissements SNC, did not file for “procedure de sauvegarde”. HSA has paid all amounts due under the lease and has notified ICON Heuliez that it will continue to make timely payments in full. The lease remains in full force and effect. Information Technology Equipment On December 29, 2006, the LLC, through its wholly-owned subsidiary, ICON Global Crossing III, LLC (“ICON Global Crossing III”), purchased state-of-the-art telecommunications equipment for approximately $9,779,000 in cash. This equipment is subject to a lease with Global Crossing Telecommunications, Inc. and Global Crossing North American Networks, Inc. (collectively, the “Global Crossing Group”).The term of the lease is 48 months, and commenced on January 1, 2007.The LLC paid an acquisition fee to the Manager of approximately $293,000relating to this transaction. During February 2007, ICON Global Crossing III purchased approximately $6,893,000 of additional equipment that is subject to a lease with the Global Crossing Group.The term of the lease is 48 months, and commenced on March 1, 2007.The LLC paid an acquisition fee to the Manager of approximately $207,000 relating to this transaction. Other The LLC entered into various operating leases for its manufacturing, transportation, bank machines and office equipment.The leases range in terms from less than one to eight years and expire through August 2015. Aggregate minimum future rentals receivable from each of the LLC’s non-cancelable leases over the next five years consist of the following at September 30, 2007: Year Ending December 31, Total 2007 $ 26,536,163 2008 $ 93,315,269 2009 $ 81,980,147 2010 $ 64,963,025 2011 $ 24,721,890 10 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (6) Notes Receivable on Financing Facility On August 13, 2007, the LLC entered into an equipment financing facility with a consortium of other lenders and Solyndra, Inc. (“Solyndra”), a privately held manufacturer of solar panels for the building of a new production facility.The financing facility matures on June 30, 2013 and is secured by the equipment as well as all other assets of Solyndra.The equipment is comprised of two fully automated manufacturing lines that combine glass tubes and thin film semiconductors to produce solar panels.Principal payments will be received by the LLC starting in October 2008.In the interim period, interest will be paid on a quarterly basis using a range of rates from 8.86% to 9.01%.In connection with the transaction, the LLC received warrants to purchase up to 40,290 shares of Solyndra common stock.Any unrealized gains and losses during the period from these warrants are reflected in other comprehensive income, which is a component of members’ equity. Realized gains and losses during the year are reflected in the statement of operations. At September 30, 2007, the Manager has determined, based on the Black-Scholes option pricing model, that the aggregate fair value of the warrants is $170,608.The assumptions used for the Black-Scholes option pricing model were as follows: Strike price $4.96, share price $4.28, expiration date of April 6, 2014, a volatility of 250%, and the risk free interest rate of 4.72%.The volatility percentage was determined by taking a sampling of six similar businesses from their initial public offering date to present and placing a percentage based on the performance of the share price of this sampling. The financing facility is for a maximum amount of $93,500,000, of which the LLC has committed to invest up to $5,000,000.At September 30, 2007, the LLC invested approximately $3,326,000 and committed to loan additional amounts of up to $1,674,000.In October 2007, the LLC invested approximately $671,000, increasing the total amount invested to approximately $3,997,000 and is committed to loan additional amounts of up to $1,003,000. (7) Investments in Joint Ventures The joint ventures described below are not consolidated with the LLC. ICON AeroTV, LLC The LLC owns a 50% interest in ICON AeroTV, LLC (“ICON AeroTV”), whose sole purpose was to own equipment leased to AeroTV Ltd (“AeroTV”). On February 13, 2007, AeroTV’s customer, the largest scheduled bus line in Europe, terminated its service agreement with AeroTV. Shortly thereafter, AeroTV notified the Manager of its inability to pay certain rent owed to ICON AeroTV and subsequently filed for insolvency protection in the United Kingdom. In February 2007, ICON AeroTV sent a notice to AeroTV terminating the Master Lease Agreement.Certain facts came to light that gave the Manager serious concerns regarding the propriety of AeroTV's actions during and after the execution of the lease with AeroTV. On April 18, 2007, ICON AeroTV filed a lawsuit in the United Kingdom’s High Court of Justice, Queen’s Bench Division against AeroTV and one of its directors for fraud. Subsequently, ICON AeroTV registered a default judgment against the AeroTV director. ICON AeroTV is currently in the process of attempting to execute the judgment. At this time, it is not possible to determine the ability to collect the judgment. 11 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (7) Investments in Joint Ventures - continued On February 20, 2007, ICON AeroTV wrote off its leased assets with a remaining cost basis of approximately $441,000, which was off-set by the recognition of the relinquished security deposit and deferred income of approximately $288,000, resulting in a loss of approximately $153,000. During March 2007, ICON AeroTV collected approximately$218,000 of the remaining rent balance.In April 2007, all the unexpended amounts previously contributed to ICON AeroTV for the purchase of on board digital audio/visual systems were returned to the LLC and Fund Ten, which totaled, together with accrued interest, approximately $5,215,000. ICON EAM, LLC On November 9, 2005, the LLC, along with Fund Ten, formed ICON EAM, LLC (“ICON EAM") and each contributed approximately $5,618,000 in cash for a 50% interest in ICON EAM with the intention of purchasing industrial gas meters and accompanying data gathering equipment that would be subject to a Master Lease with EAM Assets Ltd. (“EAM”). EAM is a meter asset manager whose business is maintaining industrial gas meters in the United Kingdom.EAM was unable to meet its conditions precedent to the LLC’s obligations to perform under the Master Lease. The Manager attempted to negotiate a resolution with EAM regarding its failure to meet those conditions precedent. Based on the Manager’s further due diligence, the Manager determined it was not in the LLC’s best interest to enter into a work-out situation with EAM at that time. All amounts funded to ICON EAM in anticipation of purchasing the industrial gas meters and accompanying datagathering equipment was deposited into an interest bearing escrow account controlled by ICON EAM's legal counsel.In April 2007, ICON EAM's initial investment and all accrued interest were returned to the LLC and Fund Ten, amounting to approximately $13,833,000. (8) Non-Recourse Long-Term Debt Product Tankers In connection with the acquisition of the Teekay Vessels (See Note 5), the Teekay Purchasers entered into a non-recourse senior secured loan agreement (the “Teekay Loan Agreement”) with Fortis Capital Corp. (“Fortis Capital”) for $66,656,754.Pursuant to the terms of the Teekay Loan Agreement, there were two advances of $33,328,377, each for the acquisition of the Senang Spirit and the Sebarok Spirit, respectively.The advances are both cross-collateralized, have a maturity date of April 11, 2012 and accrue interest at the London Interbank Offered Rate (“LIBOR”) plus 1.00% per year. The advances require monthly principal payments through April 11, 2012, totaling approximately $5,796,000 in 2007, $8,924,000 in 2008, $9,515,000 in 2009, $10,051,000 in 2010, $10,659,000 in 2011, and $2,939,000 in 2012.On April 11, 2012, a balloon payment of approximately $18,800,000 is due and payable.The LLC may, at its discretion, make periodic prepayments of the outstanding principal balance without penalty.At September 30, 2007, the outstanding balance of the non-recourse debt obligations for the Teekay Vessels was $63,069,219. As part of the acquisition of the Teekay Vessels, the LLC assumed two interest rate swap contracts.These interest rate swap contracts were established in order to fix the variable interest rate on the senior non-recourse debt obligation with an affiliate of Fortis Capital to minimize the LLC’s risk for interest rate fluctuations.These interest rate swap contracts were deemed effective on September 30, 2007, have an aggregate notional amount of $31,534,609 per contract and will fix the interest rate at 5.125% per year, thereby fixing the overall interest rate at 6.125%.The LLC accounts for these swap contracts as fair value hedges in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 133 (“SFAS No. 133”), as amended, and recognizes the periodic change in the fair value of the interest rate swap contracts through the statement of operations.For the nine months ended September 30, 2007, the LLC recorded approximately $1,121,000 through the statement of operations as interest expense relating to the change in fair value if the interest rate swap contracts. Leasing Portfolio In connection with the acquisition of the Leasing Portfolio from Clearlink (See Note 4), the LLC incurred non-recourse debt obligations.In the ordinary course of operations, the LLC continually enters into non-recourse debt obligations in order to finance acquisitions relating to the Clearlink operations.For the nine months ended September 30, 2007, the LLC incurred additional borrowings of approximately $30,104,000.At September 30, 2007, the Leasing Portfolio’s non-recourse debt obligations accrue interest at rates ranging from 4.59% to 7.36% per year and mature at various dates through September 2015.At September 30, 2007, the outstanding balance of the non-recourse debt obligations was $82,607,349. 12 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (8) Non-RecourseLong-Term Debt - continued The aggregate maturities of non-recourse debt consist of the following at September 30, 2007: Year Ending December 31, Total 2007 $ 21,891,756 2008 $ 76,422,312 2009 $ 61,225,005 2010 $ 66,162,767 2011 $ 47,141,546 (9) Revolving Line of Credit - Recourse On August 31, 2005, the LLC, together with certain of its affiliates (entities sponsored and organized by the Manager), ICON Income Fund Eight B L.P. ("Fund Eight B"), ICON Income Fund Nine, LLC and Fund Ten (collectively, the “Borrowers”) entered into a Commercial Loan Agreement (the "Loan Agreement"), with California Bank & Trust (the “Lender”). The Loan Agreement provides for a revolving line of credit of up to $17,000,000 pursuant to a senior secured revolving loan facility (the “Facility”) which is secured by all assets of the Borrowers not subject to a first priority lien, as defined in the Loan Agreement. Each of the Borrowersis jointly and severally liable for all amounts borrowed under the Facility. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain lease agreements in which the Borrowers have a beneficial interest. As part of the Loan Agreement, the Borrowers are required to comply with certain financial covenants, including a minimum debt coverage ratio, a tangible net worth covenant, a leverage ratio and a minimum liquidity covenant. The Borrowers are in compliance with these covenants at September 30, 2007. The Loan Agreement prohibits the Borrowers from declaring or paying any distribution to investors if such a payment would cause the Borrowers to become non-compliant with the financial covenants in the Loan Agreement. In addition, on August 31, 2005, the Borrowers entered into a Contribution Agreement (the "Contribution Agreement") pursuant to which the Borrowers agreed to certain restrictions on the amounts and terms of their respective borrowings under the Facility in order to minimize the risk thata Borrower would be unable to repay its portion of the outstanding obligations under the Facility atany time. These restrictions include, but are not limited to, borrowing in excess of the lesser of (a) an amount each Borrower could reasonably expect to repay in one year from its projected free cash flow, or (b) the greater of (i) the borrowing base, as defined in the Loan Agreement, as applied to such Borrower and (ii) 50% of the net worth of such Borrower. The Contribution Agreement also provides that, in the event a Borrower pays an amount under the Contribution Agreement in excess of its share of the total obligations under the Facility, whether by reason of an event of default or otherwise, the other Borrowers will immediately make a contribution payment to such Borrower and in such amount that the aggregate amount paid by each Borrower reflects its allocable share of the aggregate obligations under the Facility. The Borrowers' obligations to each other under the Contribution Agreement arecollateralized by a subordinate lien on the assets of each Borrower. The Borrowers are in compliance with the Contribution Agreement at September 30, 2007 and no amounts are due to or payable by the LLC under the Contribution Agreement. On December 26, 2006, the Borrowers entered into a Loan Modification Agreement (the “Loan Modification”) to the Loan Agreement. The Loan Modification extended the Facility fromAugust 31, 2007 to September 30, 2008 and lowered (i) the interest rate for advances under the Facility from the Lender’s prime rate plus 0.25% to the Lender’s prime rate and (ii) the interestrate on the five separate advances that are permitted to be made under the Facility at the rate at which United States dollar deposits can be acquired by the Lender in the London Interbank Eurocurrency Market (the “LIBOR Rate”) plus 2.75% per year to the LIBOR Rate plus 2.5% per year. In addition, pursuant to the terms of the Loan Modification, the Borrowers no longer have to maintain a cash reserve. The interest rate at September 30, 2007 was 7.75%. On June 20, 2007, the Loan Agreement, the Contribution Agreement and the Loan Modification were modified to admit Fund Twelve as a permitted borrower. Fund Twelve, as a result of its entry into the Loan Modification, is jointly and severally liable for the outstanding balance. Aggregate borrowings by all Borrowers under the Facility amounted to $6,255,000 at September 30, 2007.The LLC currently has no borrowings outstanding under the Facility. Subsequent to September 30, 2007, Fund Twelve repaid $5,000,000 of borrowings under the Facility. The remaining balance of $1,255,000 relates to borrowings by Fund Eight B. 13 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (10) Transactions with Related Parties The LLC has entered into certain agreements with its Manager and ICON Securities, whereby the LLC pays certain fees and reimbursements to these parties.The Manager was entitled to receive 3.5% on capital raised up to $50,000,000, 2.5% of capital raised between $50,000,001 and $100,000,000 and 1.5% of capital raised over $100,000,000.ICON Securities was entitled to receive a 2% underwriting fee from the gross proceeds from sales of shares to the additional members. In accordance with the terms of the LLC Agreement, the LLC pays the Manager (i) management fees ranging from 1% to 7% based on a percentage of the rentals recognized either directly by the LLC or through its joint ventures, and (ii) acquisition fees, through the end of the operating period, of 3% of the gross value of the LLC’s acquisition transactions.In addition, the Manager is reimbursed for administrative expenses incurred in connection with the LLC’s operations.The Manager has assigned its rights and obligations to provide the LLC with administrative services and collect reimbursement for those services relating to the Leasing Portfolio to the Manager’s Canadian affiliate, ICON Funding ULC, pursuant to a management agreement between the Manager and ICON Funding ULC. The Manager performs certain services relating to the management of the LLC’s equipment leasing activities.Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaison with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by the Manager or its affiliates that are necessary to the LLC’s operations. These costs include the Manager’s and its affiliates legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to the LLC based upon the percentage of time such personnel dedicate to the LLC.
